Miller, J.,
concurring: I agree with the majority that K.S.A. 1987 Supp. 21-4606a, the presumptive probation statute, applies to one who is convicted on the same date and in the same court of more than one class E felony. The majority opinion, however, appears to approve the trial judge’s finding that nothing in the record would overcome the statutory presumption, thus requiring the grant of probation. The trial judge construed K.S.A. 1987 Supp. 21-4606a to require probation unless the defendant had a prior felony conviction. K.S.A. 1987 Supp. 21-4601, K.S.A. 21-4606, and K.S.A. 1987 Supp. 21-4606a must be read and applied together. K.S.A. 21-4606 first directs the court to consider, among other things, the nature and circumstances of the crime, the public safety, and the seriousness of the defendant’s crime. The statute then lists seven factors which must be considered. When the factors listed in K.S.A. 21-4606 are examined, it is apparent that the record did contain factors which overcame the presumption. Let us examine them.
The defendant’s history of prior criminal activity — defendant had no prior criminal or juvenile record.
The extent of the harm caused by defendant’s criminal conduct — over $100,000, embezzled in bits and pieces over a lengthy period of time; substantial harm.
*542Whether the defendant intended that her criminal conduct would cause serious harm — obviously, the criminal conduct was carefully planned and carried out; harm to the victims and loss of property were intentional.
The degree of defendant’s provocation — none.
Grounds tending to excuse or justify the defendant’s criminal conduct — none.
Whether the victim induced or facilitated commission of the crimes — no inducement or facilitation is indicated.
Whether the victims have been compensated — obviously the victims have not been compensated; they were out-of-pocket over $100,000 at the time of sentencing.
We should make it clear that under the statutes and upon the facts of this case, the trial court was not obligated to grant probation to this defendant.